Citation Nr: 1104804	
Decision Date: 02/07/11    Archive Date: 02/14/11

DOCKET NO.  09-15 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for bilateral vision loss.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from June 1949 to November 1952 
with subsequent duty in the Army National Guard and Air Force 
Reserve.
      
The Veteran's claim comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2007 rating decision of the 
Department of Veterans Affairs' (VA) Regional Office (RO) in 
Atlanta, Georgia, that denied the benefit sought on appeal.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002 & Supp. 2009).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Additional development is necessary before this matter can be 
properly adjudicated.  
First, the Veteran has stated that following active duty, he 
served in the Army National Guard and Air Force Reserve.  Copies 
of some service records ranging in date from the 1970s to the 
1990s have been included in the claims file, but these are not 
original records and they appear to have been supplied by the 
Veteran himself.  The RO must obtain all service treatment 
records from these periods of duty before the claim can be 
adjudicated.  Further, details about the character of the 
Veteran's service must be ascertained.  The Veteran's duty 
status, including which periods constituted active duty for 
training or inactive duty for training, is unknown.  
Additionally, the exact dates of the Veteran's Army National 
Guard and Air Force Reserve service are unknown.  All of this is 
essential information which must be obtained before adjudication 
can take place.

Additionally, a review of the claims file reveals that the 
Veteran's service treatment records have not been obtained 
because it was determined that they were destroyed in the 1973 
fire at the National Personnel Records Center.  However, it 
appears that sick/morning reports may be available.  The Veteran 
was asked to provide his complete unit designation limited to a 
90 day search in order for the RO to obtain these documents, 
including his company, battalion, brigade, division, and 
squadron, but he failed to do so.  The United States Court of 
Appeals for Veterans Claims (the Court) has determined that if 
all relevant personnel records have not been obtained, that may 
be a breach of the duty to assist and grounds for remand. See 38 
U.S.C. § 5103A(a)(1), (b)(1), (c)(1); Loving v. Nicholson, 19 
Vet.App. 96, 101-03 (2005).  On remand, one final attempt to 
solicit this information from the Veteran and obtain the records 
should be made.

Finally, the medical record in this case indicates that some of 
the Veteran's eye conditions may be of congenital origin.  
Congenital and developmental defects are not disabilities within 
the meaning of applicable regulations providing for payment of VA 
disability compensation benefits.  38 C.F.R. §§ 3.303, 4.9 
(2010).  Therefore, such disorders require more than an increase 
in severity during service in order to warrant a grant of service 
connection.  The evidence must show that the congenital or 
developmental defect was subject to a superimposed disease or 
injury during military service that resulted in increased 
disability.  VAOPGCPREC 82- 90 (July 18, 1990), 55 Fed. Reg. 
45711 [a reissue of General Counsel opinion 01-85 (March 5, 
1985)]. 
 
The VA General Counsel explained there is a distinction under the 
law between a congenital or developmental "disease" and a 
congenital "defect" for service connection purposes in that 
congenital diseases may be recognized as service connected if the 
evidence as a whole shows aggravation in service within the 
meaning of VA regulations.  A congenital or developmental defect, 
on the other hand, because of 38 C.F.R. § 3.303(c), is not 
service connectable in its own right, though service connection 
may be granted for additional disability due to disease or injury 
superimposed upon such defect during service.  VAOPGCPREC 82-90. 

Here, if the Veteran's conditions are indeed congenital, medical 
evidence is required to determine whether the Veteran's eye 
disorders are congenital or developmental defects or a congenital 
or developmental diseases.  If diseases, findings must be made as 
to whether they were aggravated by his period of active service 
beyond their natural progression.  If defects, findings must be 
made as to whether there are any superimposed diseases or 
injuries in connection with the congenital defects and if so, 
whether the superimposed disease or injury is related to the 
Veteran's period of active service.  A VA examination is 
necessary to resolve these issues, and to address the in-service 
documentation of the Veteran's eye conditions, including in 
November 1952, September 1978, October 1979, January 1981, 
September 1981, December 1981, September 1990, and June 1991.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  Ensure that VA has complied with its 
duty to assist the Veteran under 38 C.F.R. 
§ 3.159(c)(2) by making one final attempt 
to obtain the Veteran's complete unit 
designation from the Veteran.  Ask the 
Veteran for dates of treatment for his 
vision problems, broken into three-month 
intervals.  Additionally inform him that he 
must identify his company, battalion, 
brigade, division, and squadron for each 
period identified.  If the Veteran supplies 
this information, attempt to obtain any 
service records available and associate 
such records with the Veteran's claim 
folder.  If no records can be obtained 
after an exhaustive search, VA's efforts 
and any resolution determined must be fully 
documented for the record, and the 
requirements of 38 C.F.R. § 3.159(e)(i)-
(iv) (2010) must be complied with.

2.  Contact the National Personnel Record 
Center and/or the appropriate service 
entity and request that (1) it verify the 
Veteran's periods of active duty, active 
duty for training, and inactive duty for 
training with the Army National Guard and 
Air Force Reserve, and (2) forward any and 
all available service medical records 
associated with such duty that are not 
already incorporated in the record.  If no 
additional service medical records are 
located or if the dates and character of 
the Veteran's service in the Army National 
Guard and Air Force Reserve cannot be 
ascertained, a written statement to that 
effect should be requested for 
incorporation into the record.

3.  Afford the Veteran a VA examination 
with an appropriate specialist to 
ascertain the nature and etiology of his 
current bilateral eye disorders.  Any and 
all indicated evaluations, studies, and 
tests deemed necessary by the examiner 
should be accomplished.  The examiner is 
requested to review all pertinent records 
associated with the claims file and offer 
comments and an opinion addressing whether 
it is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent), 
that the Veteran's currently diagnosed eye 
disorders had their onset during service or 
are in any other way causally related to 
his active service.
	
If, and only if, the examiner finds that 
the Veteran's disorders are of congenital 
origin, the examiner should address the 
following questions:
      
      a)  Do the conditions constitute a 
defect or  disease, as defined by 
VAOPGCPREC 82-90 (generally, a congenital 
abnormality that is subject to improvement 
or deterioration is considered a disease)?
      
      b) If a defect, then was there any 
superimposed disease or injury in 
connection with the congenital defect?  If 
so, is it at least as likely as not that 
the identified superimposed disease or 
injury is related to the Veteran's period 
of active service? 
 
            c) If a disease, then is at 
least as likely as not (at least a 50 
percent probability) that it was aggravated 
by her period of active service?  
Aggravation indicates a permanent worsening 
of the underlying condition as compared to 
an increase in symptoms.  If aggravation is 
found, the examiner should attempt to 
quantify the extent of additional 
disability resulting from the aggravation. 

All opinions should be supported by a clear 
rationale, and a discussion of the facts 
and medical principles involved would be of 
considerable assistance to the Board.  
Copies of all pertinent records in the 
Veteran's claims file, or in the 
alternative, the claims file itself, must 
be made available to the examiner.  

The Veteran is hereby notified that it is his responsibility to 
report for the examination scheduled in connection with this 
REMAND and to cooperate in the development of his case. The 
consequences of failure to report for a VA examination without 
good cause may include denial of his claim. 38 C.F.R. §§ 3.158, 
3.655 (2010).
	
After all of the above actions have been completed, readjudicate 
the Veteran's claim.  If the claim remains denied, issue to the 
Veteran a supplemental statement of the case, and afford the 
appropriate period of time within which to respond thereto.  
	
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2002 & Supp. 2010).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2009), only a 
decision of the Board of Veterans' Appeals is appealable to the 
United States Court of Appeals for Veterans Claims.  This remand 
is in the nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



